UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6137


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

IRFAN M. JAMEEL,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Henry Coke Morgan, Jr., Senior District Judge. (2:13-cr-00098-HCM-LRL-1;
2:18-cv-00040-HCM)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Irfan M. Jameel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Irfan M. Jameel seeks to appeal the district court’s order denying some of the

claims raised in his 28 U.S.C. § 2255 (2012) motion and reserving decision on the

remaining claims. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46

(1949).   The order Irfan seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We deny Jameel’s motions to file supplemental briefs, to consolidate this

case with another appeal, to permit intervention of a third party, and to seal his informal

briefs. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2